DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed on 03/22/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 10 are rejected under 35 U.S.C. §103 as being unpatentable over Yoo et al. (US 2017/0076700 A1) hereinafter “Yoo” in view of Lee et al. (US 2007/0153827 A1) hereinafter “Lee”
As per claim 1, Yoo discloses a method for transmitting image, comprising: 
adjusting an image compression ratio based on a current network transmission condition (Yoo, [0046], the first and second compression ratios may be determined in various ways.  For example, the first and second compression ratios may be determined by a bandwidth of the channel which corresponds to a transmission path of the compressed image data ED between the application processor 110 and the display driver 130.  Note that, a bandwidth of the channel which corresponds to a transmission path is a current network transmission condition)
performing compression processing on an image to be transmitted according to the adjusted image compression ratio to obtain a compressed image (Yoo, [0013], compress the image based on the compression ratio)
and sending the compressed image to a viewing device side for the viewing device side to play the compressed image (Yoo, [0063], transmit compressed image data (or encoded image data) to the display driver via a communication channel)


Yoo does not explicitly disclose wherein the adjusting an image compression ratio based on a current network transmission condition comprises: determining a total number of a sent packet and a total number of a lost packet within a preset time; calculating a ratio of the total number of the sent packet and the total number of the lost packet to obtain a packet loss ratio; and adjusting the image compression ratio based on the packet loss ratio.
Lee discloses wherein the adjusting an image compression ratio based on a current network transmission condition comprises:
determining a total number of a sent packet and a total number of a lost packet within a preset time (Lee, [0041], the packet loss ratio p is determined to be between 1 and 4 (including 1 and 4), the second allowable maximum transmission rate RALL is set to 0.8 times the current transmission rate RNOW)
calculating a ratio of the total number of the sent packet and the total number of the lost packet to obtain a packet loss ratio (Lee, [0035], the first allowable maximum transmission rate RALL is calculated using the following equation 
    PNG
    media_image1.png
    48
    146
    media_image1.png
    Greyscale
)
and adjusting the image compression ratio based on the packet loss ratio (Lee, [0037], The first allowable maximum transmission rate RALL is adjusted in response to the packet loss ratio p)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the adjusting an image compression ratio based on a current network transmission condition comprises determining a total number of a sent packet and a total number of a lost packet within a preset time, calculating a ratio of the total number of the sent packet and the total number of the lost packet to obtain a packet loss ratio, and adjusting the image compression ratio based on the packet loss ratio and have modified the teaching of Yoo in order to improve transmission performance ([0040]) 

As per claim 5, Yoo in view of Lee disclose the method according to claim 1, wherein the adjusting the image compression ratio based on the packet loss ratio comprises: adjusting the image compression ratio based on an image compression ratio adjustment formula (Lee, [0037], the first allowable maximum transmission rate RALL is adjusted in response to the packet loss ratio p to obtain a second allowable maximum transmission rate RALL), wherein the image compression ratio adjustment formula is expressed as: 

    PNG
    media_image2.png
    236
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to adjust the image compression ratio based on an image compression ratio adjustment formula and have modified the teaching of Yoo in order to maximize efficiency of transmission (Lee [0043])

As per claim 6, Yoo discloses a device for transmitting image, comprising a memory ([0028], a memory 131) and a processing component ([0028], a processor 110), wherein the memory is for storing computer-readable program code ([0102], the computer program instructions may be executed by a computer or other programmable data processing equipment-oriented computer, and/or may be stored in a computer readable memory to implement the operations), and the processing component is for executing the computer-readable program code to implement: 
adjusting an image compression ratio based on a current network transmission condition (Yoo, [0046], the first and second compression ratios may be determined in various ways.  For example, the first and second compression ratios may be determined by a bandwidth of the channel which corresponds to a transmission path of the compressed image data ED between the application processor 110 and the display driver 130.  Note that, a bandwidth of the channel which corresponds to a transmission path is a current network transmission condition)
performing compression processing on an image to be transmitted according to the adjusted image compression ratio to obtain a compressed image (Yoo, [0013], compress the image based on the compression ratio)
and sending the compressed image to a viewing device side for the viewing device side to play the compressed image (Yoo, [0063], transmit compressed image data (or encoded image data) to the display driver via a communication channel)
Yoo does not explicitly disclose wherein the adjusting an image compression ratio based on a current network transmission condition specifically is: determining a total number of a sent packet and a total number of a lost packet within a preset time; calculating a ratio of the total number of the sent packet and the total number of the lost packet to obtain a packet loss ratio; and adjusting the image compression ratio based on the packet loss ratio.
Lee discloses wherein the adjusting an image compression ratio based on a current network transmission condition specifically is:
determining a total number of a sent packet and a total number of a lost packet within a preset time (Lee, [0041], the packet loss ratio p is determined to be between 1 and 4 (including 1 and 4), the second allowable maximum transmission rate RALL is set to 0.8 times the current transmission rate RNOW)
calculating a ratio of the total number of the sent packet and the total number of the lost packet to obtain a packet loss ratio (Lee, [0035], the first allowable maximum transmission rate RALL is calculated using the following equation 
    PNG
    media_image1.png
    48
    146
    media_image1.png
    Greyscale
)
and adjusting the image compression ratio based on the packet loss ratio (Lee, [0037], The first allowable maximum transmission rate RALL is adjusted in response to the packet loss ratio p)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to wherein the adjusting an image compression ratio based on a current network transmission condition comprises determining a total number of a sent packet and a total number of a lost packet within a preset time, calculating a ratio of the total number of the sent packet and the total number of the lost packet to obtain a packet loss ratio, and adjusting the image compression ratio based on the packet loss ratio and have modified the teaching of Yoo in order to improve transmission performance ([0040]) 

As per claim 10, Yoo in view of Lee disclose the device according to claim 7, wherein the adjusting the image compression ratio based on the packet loss ratio specifically is adjusting the image compression ratio based on an image compression ratio adjustment formula (Lee, [0037], the first allowable maximum transmission rate RALL is adjusted in response to the packet loss ratio p to obtain a second allowable maximum transmission rate RALL), wherein the image compression ratio adjustment formula is expressed as: 

    PNG
    media_image2.png
    236
    549
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Lee related to adjust the image compression ratio based on an image compression ratio adjustment formula and have modified the teaching of Yoo in order to maximize efficiency of transmission (Lee [0043])

Claims 3 and 8 are rejected under 35 U.S.C. §103 as being unpatentable over Yoo in view of Lee and further in view of Jeon et al. (US 2016/0117148 A1) hereinafter “Jeon”
As per claim 3, Yoo in view of Lee disclose the method according to claim 1, wherein the determining the total number of the sent packet and the total number of the lost packet within the preset time comprises: determining the total number of the sent packet within the preset time (Yoo, [0011], determines the image as a still image when a difference between the total sum of the pixel data of the one or more sampled pixels)
Yoo in view of Lee does not explicitly disclose determining a number of a received acknowledgment character (ACK) sent by the viewing device side; and determining the total number of the lost packet within the preset time based on the total number of the sent packet and the number of the received ACK within the preset time. 
Jeon discloses determining a number of a received acknowledgment character (ACK) sent by the viewing device side (Jeon, [0022], a successfully transmitted packet using an acknowledgement message received from the data reception apparatus)
and determining the total number of the lost packet within the preset time based on the total number of the sent packet and the number of the received ACK within the preset time (Jeon, [0051], determine the successfully transmitted packet (or the lost packet) through an acknowledgement message such as a positive acknowledgement (ACK))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jeon related to determine a number of a received acknowledgment character (ACK) sent by the viewing device side and determine the total number of the lost packet within the preset time based on the total number of the sent packet and the number of the received ACK within the preset time and have modified the teaching of Yoo and Lee in order to reduce the overhead ([0006])

As per claim 8, Yoo in view of Lee disclose the device according to claim 6, wherein the determining the total number of the sent packet and the total number of the lost packet within the preset time specifically is: determining the total number of the sent packet within the preset time (Yoo, [0011], determines the image as a still image when a difference between the total sum of the pixel data of the one or more sampled pixels)
Yoo in view of Lee does not explicitly disclose determining a number of a received acknowledgment character (ACK) sent by the viewing device side; and determining the total number of the lost packet within the preset time based on the total number of the sent packet and the number of the received ACK within the preset time. 
Jeon discloses determining a number of a received acknowledgment character (ACK) sent by the viewing device side (Jeon, [0022], a successfully transmitted packet using an acknowledgement message received from the data reception apparatus)
and determining the total number of the lost packet within the preset time based on the total number of the sent packet and the number of the received ACK within the preset time (Jeon, [0051], determine the successfully transmitted packet (or the lost packet) through an acknowledgement message such as a positive acknowledgement (ACK))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Jeon related to determine a number of a received acknowledgment character (ACK) sent by the viewing device side and determine the total number of the lost packet within the preset time based on the total number of the sent packet and the number of the received ACK within the preset time and have modified the teaching of Yoo and Lee in order to reduce the overhead ([0006])

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462